Archer, J.,
delivered the opinion of the court.
By the first section of the fourth article of the constitution of the United States, it is declared, “that full faith and credit shall be given in each State to the public acts, records, and judicial proceedings of every other Slate, and the congress may by general laws, prescribe the manner in which such acts, records and proceedings shall be proved, and the effect thereof.”
The object of this article of the constitution, was to give to such judgments, full faith and credit; that is, to attribute to them, positive and absolute verity, so that they cannot be contradicted, or the truth of them be denied, any more than in the State where they originated.
And congress, in conformity with the power conferred on the 26th of May, 1790, by their act passed on that day, declared that such records and judicial proceedings, authenticated as prescribed by the act, should have such faith and credit given to them, in every court within the United States, as they have by law or usage, in the courts of the State from whence the said records are, or shall be taken. If a judgment is conclusive in the State where rendered, it is equally conclusive every where. If re-examinable there, it is likewise re-examinable here. It is therefore put upon the same footing as a domestic judgment. 3 Story on Const. 183. Mills vs. Duryee, 7 Cranch. 481. 3 Wheat. 234. In Mills vs. Duryee, it is said, the only inquiry, where the suit is upon the judgment of another State, is, what is the effect of the judgment in the State where rendered. The question of jurisdiction of the tribunal pronouncing the judgment, is however, also examinable ; for if the tribunal had no jurisdiction, the judgment would bo a nullity every where. 4 Cowen, 294. 15 Johns 141.
The question then, of the jurisdiction of the court pronouncing the judgment, would be open for inquiry, on a proper state of pleadings. Without however stopping to enquire, whether that question could properly be raised on the plea of nul tiel record, and on the bare offer to introduce *508the copy in evidence; we shall proceed to inquire, whether there was a defect of jurisdiction, and if there was not, whether the proceedings are with proper precision, specially set forth, without any examination of the legal necessity, for so specially setting them out.
And here it may be remarked, that a resort to the decisions of the courts of Pennsylvania, upon all the objections, both as to jurisdiction and the necessity of specially setting out all the proceedings, to give validity to the judgment, would conclusively show, that the various points raised by the appellant, in relation to these matters, could not be sustained in any tribunal of that State. 1 Serg. and Rawl. 78. 2 Ib. 106. 8 Ib. 391. 3 Ib. 468. 6 Ib. 38. 4 Ib. 140. 10 Ib. 193, 207. 1 Ib. 231. 3 Ib. 3. 13. Ib. 231, 232. 3 Binney, 528, 126.
But on the concession, that these decisions not having been proved as facts, could not be judicially noticed, and that they could legitimately have no other effect, than the determination of any other learned tribunal, which might bé called on, to aid us in the construction of the act of assembly of Pennsylvania, (a question we do not mean to decide,) we shall proceed to examine the act referred to.
The law was passed in 1810, and is entitled “an act concerning arbitrations.” Its object and design was, to enable either party to coerce an arbitrament of his case, without, and even against, the consent of the opposing party.
In ordinary cases, four things appear to be necessary to be done, before the jurisdiction attaches.
1. That there should be a rule of reference.
2. The appointment of arbitrators and notices as required by the law.
3. Residence of the arbitrators.
4. That they be sworn or affirmed.
The first and fourth requisites appear to have been complied with. The rule of reference was strictly in compliance with the act, and it appears by the return of the arbitrators, that they were sworn, or affirmed; and as by *509the act, they possessed power to qualify each other, their certificate is amply sufficient to establish that fact. The second and third requisites, although necessary to confer jurisdiction in ordinary cases, occurring "under the law, cannot be required here.
It is averred in the record, that the parties met in the prothonotary’s office, and agreed upon the arbitrators to decide their cause; and as appears from the record, being both present, when the time and place of meeting was fixed by the officer, the notices demanded by the first and eighth sections, were entirely unnecessary, either to be proved or shown. Nor was it necessary it should appear, that the arbitrators resided in the county where the reference was made, for it was competent undoubtedly for both parties to agree upon the arbitrators, without reference to their residence ; and having so agreed, they ought not to be heard to say, that they were not qualified to act for want of residence; or because it did not appear where they resided.
It is manifestly unimportant, at what period of time the award was returned; for the 25th section of the act, making it their duty to return the award within a specified time, was not intended to affect the validity of the award, but only their compensation, which for their trouble they should receive, and operated in the nature of a penalty upon them, for a failure to comply with the requisitions of the aet.
From these considerations it appears, that the jurisdiction of the arbitrators attached, and that every thing has been set out in the proceedings, which it was necessary to show, to give them validity.
The award being thus returned to the office of the prothonotary of the court of common pleas, it became a judgment of that court, entitled to all the consideration, and conclusive character, which any other rendered in that tribunal could have, unless indeed, as has been contended, it be considered, from the entry of judgment nisi, as a mere conditional judgment. But it ought not to be thus viewed. *510For the 11th section points clearly to the meaning of the entry judgment ni-si. It is to become an absolute judgment, unless an appeal be entered, and unless bail and' recognizance be entered into within twenty days thereafter! for the law directs that unless such bail be given, execution may issue on such judgment. That this became a judgment of the court of common pleas, after the entry of judgment by the prothonotary, has been decided in 3 Binney, 228, and in this decision we entirely concur. It is called a judgment in the law, and has all the attributes of a judgment imparted to it. It is a lien on the lands of the defendant, and its fruits may be reaped by an execution issued from the court of common pleas. And that tribunal would have all the power over such process, which it would have over any other process' of execution, issued upon any other judgment by them rendered; which power could scarcely have been conferred, had not the law makers considered it a judgment, and a judgment of that court also. That the judgment may in many cases be entered by the prothonotary, while the court of common pleas was not in session, could scarcely be considered as bearing on this enquiry. The clerks of our own courts, by the law of 1801, ch. 70, sec. 17, were permitted to enter judgments on the fiat of a judge, but they were not certainly on that account, the less entitled to the appellation and dignity of judgments of the county courts.
Considering the judgment as one of the court of common pleas, no objection to the jurisdiction of that tribunal has been taken, unless indeed, the objection which has been examined in relation to the arbitration. But it is supposed, that there exists a variance between the record of the judgment, and its statement in the pleadings. It would indeed appear, from looking at the ca. sa. and the sci. fa. which were issued on this judgment, that it had been for a greater sum than that stated in the nar. But we cannot look to these, to determine the extent of the judgment.
From the record of the judgment it would appear, that *511it had been rendered for the sum stated in the award of the arbitrators, which corresponds with the sum averred.
The variance between the writ, and the record offered in evidence, as to the amount of the judgment, could not certainly on this issue be taken advantage of, and could furnish no objection to the admissibility of the record in evidence.
JUDGMENT AFEURMED.